RYDER, Acting Chief Judge.
Carey Vincent Haynes seeks review of the judgment and sentence entered on a jury verdict finding him guilty of first degree felony murder, second degree murder with a firearm and attempted robbery with a firearm.
Only one death occurred in this case. However, appellant was adjudicated guilty of both first degree felony murder and second degree murder. The counts were merged at sentencing and the trial court imposed only one life sentence. We have *290held that trial courts are not permitted to enter an adjudication of guilt for an offense when a sentence could not legally be imposed under section 775.021(4), Florida Statutes (1989), for that same offense. Kurtz v. State, 564 So.2d 519 (Fla.2d DCA 1990). Because only one death occurred here, the case is remanded to the trial court for correction of the judgment to show only one conviction for first degree felony murder. Appellant’s convictions and sentence are otherwise affirmed.
Affirmed, but remanded with directions.
CAMPBELL and ALTENBERND, JJ., concur.